Mr. Justice O’Connor delivered the opinion of the court. 5. Trial, § 87*—when reopening of case to hear further evidence within discretion of court. Where an action is heard by the court without a jury, the allowance of a motion to reopen and hear further evidence after having announced a finding is within the sound discretion of the court. 6. Trial, § 87*—when court does not abuse its discretion to reopen case to hear further evidence. In an action to recover salary as a police patrolman, where it appeared that plaintiff was discharged as such patrolman on August 20, 1903, that he brought a petition for mandamus on June 19; 1906, to compel his reinstatement, that on March 9, 1908, the writ was issued and served March 12th, that nothing was done until December 23, 1911, when an alias writ was issued and served December 27th, that the delay was explained by showing that defendant notified plaintiff of its intention to bring a writ of error, which was never done, that plaintiff was reinstated January 13, 1912, that plaintiff showed the amount earned between August 20, 1903, and January 13, 1912, but did not show what proportion of this amount was earned between August 20, 1903, and March 9, 1908, and the court found for the amount of salary to which plaintiff was entitled from August 20, 1903, to March 9, 1908, less the amount earned between August 20, 1903, and January 13, 1912, as proved by plaintiff, held that the denial of a motion made after finding to reopen the case and hear evidence as to the amount earned between August 20, 1903, and March 9, 1908, was not an abuse of discretion under the evidence. 7. Civil’ service, § 31*—when officer cannot recover salary after date of writ of mandamus for reinstatement. A police patrolman who is wrongfully discharged and obtains a writ of mandamus to compel his immediate reinstatement cannot recover for salary after the date of the writ, although he is not actually reinstated until a much later time, since the power of the State is at plaintiff’s command to enforce immediate compliance with the terms of the writ, and if plaintiff delays to invoke such power to enforce his rights such delay is voluntary. 8. Trial, § 295*—when propositions of law submitted too late. Propositions of law submitted after the trial of the case are properly refused.